DETAILED ACTION
This office action is in response to communications filed on February 10, 2022, concerning application number 17/051,639.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Amendment to the Title of the Specification filed on February 10, 2022, obviates the necessity of the objection to the Specification in the office action mailed on December 21, 2021.
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of Buckmueller et al. (US PG PUB 2018/0142804) and Lordahl et al. (US 7,182,096) is the closest art to the claimed invention as applied in the office action mailed on December 21, 2021, except it does not disclose pin has a contact portion that extends radially at a first end of the straight portion, that extends circumferentially to wind around the straight portion by one or less turns, and contacts a peripheral edge of the small hole, the contact portion is inclined in a direction from the straight portion first end to a straight portion second end, and the pin comprises a retaining portion that bends at the straight portion second end and extends toward a leading end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCornack (US 3,400,731), Kirstein (US 5,167,251), and Jacobs et al. (US 8,069,877). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753